Case 4:20-cv-00136-AWA-DEM Document 26 Filed 08/31/20 Page 1 of 6 PageID# 490




                            United States District Court
                                   NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

  DANNY WHEELER et al.                            §
                                                  §
  v.                                              §         CIVIL ACTION NO. 3:20-CV-1750-S
                                                  §
  C.R. BARD INCORPORATED et al.                   §

                           MEMORANDUM OPINION AND ORDER

        This Order addresses Plaintiffs’ Unopposed Motion to Sever and Transfer Venue of Out-

 of-State Plaintiffs’ Cases [ECF No. 20]. Defendants filed a Response to the Motion, stating that

 they do not oppose severance and transfer of the cases identified in the Motion. See ECF

 No. 23. For the following reasons, the Court GRANTS the Motion.

                              I.    PROCEDURAL BACKGROUND

        Plaintiffs filed this action in the state district court. See Notice of Removal Ex. D-2.

 Defendants timely removed the case to this Court based on diversity of citizenship. See Notice of

 Removal. Plaintiffs filed the pending Motion on August 10, 2020, which is now ripe and pending

 before the Court.

                                        II.    SEVERANCE

        A court has broad discretion to sever issues under Rule 21, see Brunet v. United Gas

 Pipeline Co., 15 F.3d 500, 505 (5th Cir. 1994), and that discretion similarly allows for the

 severance and transfer of parties in the interest of justice, see Spencer, White & Prentis, Inc. v.

 Pfizer, Inc., 498 F.2d 358, 361-62 (5th Cir. 1974). “In the situation where venue is proper for one

 defendant but not for another and dismissal is inappropriate, the district court . . . may sever the

 claims, retaining jurisdiction over one defendant and transferring the case as to the other defendant

 to an appropriate district.” Carnival Corp. v. Tug W.O. Watson, No. Civ. A. 02-2375, 2003 WL

 943633, at *1 (E.D. La. Mar. 5, 2003) (citation omitted); see also Stewart v. Livingston, Civ. A.
Case 4:20-cv-00136-AWA-DEM Document 26 Filed 08/31/20 Page 2 of 6 PageID# 491



 No. H-14-1483, 2014 WL 4975434, at *5 (S.D. Tex. Oct. 3, 2014) (citation omitted) (“The Court

 . . . has broad discretion to sever and transfer issues that should be tried in another district.”).

 Defendants agree with Plaintiffs’ request to sever the cases. Accordingly, the Court exercises its

 discretion and finds that severance of the out-of-state plaintiffs is in the interest of justice.

                                          III.    TRANSFER

         A district court may transfer any civil action to any other district or division in which it

 might have been brought for the convenience of the parties and witnesses, if such transfer is in the

 interest of justice. See 28 U.S.C. § 1404(a). The moving party bears the burden of demonstrating

 that a transfer of venue is warranted for convenience purposes. See Time, Inc. v. Manning, 366

 F.2d 690, 698 (5th Cir. 1966). The movant’s burden is to show “good cause” for transfer. In re

 Volkswagen of Am., Inc., 545 F.3d 304, 315 (5th Cir. 2008) (hereinafter, “Volkswagen II”). The

 Fifth Circuit explained:

         Th[e] good cause burden reflects the appropriate deference to which the plaintiff’s
         choice of venue is entitled. When viewed in the context of § 1404(a), to show good
         cause means that a moving party, in order to support its claim for a transfer, must
         satisfy the statutory requirements and clearly demonstrate that a transfer is for the
         convenience of parties and witnesses, in the interest of justice.

 Id. (internal quotation marks omitted). The determination of venue transfer pursuant to § 1404(a)

 is within the district court’s sound discretion, exercised “in light of the particular circumstances of

 the case.” Hanby v. Shell Oil Co., 144 F. Supp. 2d 673, 676 (E.D. Tex. 2001) (citing Radio

 Santa Fe v. Sena, 687 F. Supp. 284, 287 (E.D. Tex. 1988))). In doing so, the court must balance

 the two categories of interest—private and public—to resolve whether the movant has carried his

 burden. Volkswagen II, 545 F.3d at 315 (citing Gulf Oil Corp. v. Gilbert, 330 U.S. 501 (1947)).

         The private interest factors are: “(1) the relative ease of access to sources of proof; (2) the

 availability of compulsory process to secure the attendance of witnesses; (3) the cost of attendance



                                                     2
Case 4:20-cv-00136-AWA-DEM Document 26 Filed 08/31/20 Page 3 of 6 PageID# 492



 for willing witnesses; and (4) all other practical problems that make trial of a case easy, expeditious

 and inexpensive.”     In re Volkswagen AG, 371 F.3d 201, 204 (5th Cir. 2004) (hereinafter,

 “Volkswagen I”) (citing Piper Aircraft Co. v. Reyno, 454 U.S. 235, 241 n.6 (1981)). The public

 interest factors are: “(1) the administrative difficulties flowing from court congestion; (2) the local

 interest in having localized interests decided at home; (3) the familiarity of the forum with the law

 that will govern the case; and (4) the avoidance of unnecessary problems of conflict of laws of the

 application of foreign law.” Id.

        Plaintiffs request this Court to transfer the out-of-state plaintiffs to the jurisdictions in

 which they had surgery for the implantation of their Bard inferior vena cava filter. See Br. in Supp.

 of Mot. (“Br.”) 7. The identified cases might have been brought in those jurisdictions because that

 is where “a substantial part of the events or omissions giving rise to the claim occurred.” 28 U.S.C.

 § 1391(b)(2). With respect to the private and public interest factors, Plaintiffs assert that the out-

 of-state plaintiffs have essentially no connection to the state of Texas. See Br. 8-9; Pls.’ App.

 They reside outside of Texas, they were not implanted with a Bard inferior vena cava filter in

 Texas, and essentially all of their medical treatment took place outside of Texas. See generally

 Br. In summary, none of the out-of-state plaintiffs have any connection whatsoever to the Dallas

 Division of the Northern District of Texas, based on the evidence presented to the Court.

        Plaintiffs also assert (and Defendants do not dispute) that the proposed transfer

 jurisdictions correspond with many of the out-of-state plaintiffs’ residences.            See Mot. 1.

 Moreover, the out-of-state plaintiffs received at least some medical care in that jurisdiction. See

 id. Thus, the private and public interest factors weigh in favor of transfer, as (1) transfer will allow

 for ease of access to sources of proof; (2) medical provider witnesses should be accessible through

 service of process; (3) travel costs should be minimized; and (4) there is a local interest due to

 those plaintiffs’ residences. See Volkswagen I, 371 F.3d at 204.

                                                    3
Case 4:20-cv-00136-AWA-DEM Document 26 Filed 08/31/20 Page 4 of 6 PageID# 493




        The Court notes that while Defendants agree that Plaintiffs Morgan Blevins’s (“Blevins”),

 Kanitha Jones’s (“Jones”), Paulette Leaphart (“Leaphart”), and Nathan Young’s (“Young”) cases

 should be severed and transferred, they assert that the record is insufficient to determine the

 appropriate state of transfer. See ECF No. 23. Regardless, based on the undisputed record, the

 Court finds as follows:

          •   Blevins resides in Bryant, Alabama, see Pls. App. 002, and she received at least some

              medical treatment in Chattanooga, Tennessee, see id. at 011;

          •   Jones resides in Memphis, Tennessee, see id. at 003, and she received at least some

              medical treatment in Memphis, Tennessee, see id.

          •   Leaphart resides in New Orleans, Louisiana, see id. at 003, and she represented to

              the Court that “to the best of [her] recollection, the implant of her Bard G2 IVC Filter

              occurred at Bon Secours Mary Immaculate Hospital in Newport News, Virginia, see

              ECF No. 24;

          •   Young resides in Pembroke Township, Illinois, see Pls. App. 004, and he received at

              least some medical treatment in Oak Lawn, Illinois, see id. at 055;

        Therefore, the Court finds that the public and private interest factors similarly weigh in

 favor of transfer with respect to those plaintiffs. Defendants agree that Plaintiff has identified the

 proper transferee district for the remaining out-of-state plaintiffs.

          As a result, the Court finds that Plaintiffs have met their burden to clearly demonstrate

  that the proposed jurisdictions are more convenient forums for the parties and witnesses than the

  Dallas Division of the Northern District of Texas. See 28 U.S.C. § 1404(a); Volkswagen II, 545

  F.3d at 315. Accordingly, based on the agreement of counsel and the undisputed representations



                                                    4
Case 4:20-cv-00136-AWA-DEM Document 26 Filed 08/31/20 Page 5 of 6 PageID# 494



 by Plaintiffs’ counsel, the Court GRANTS the Motion and directs the Clerk of the Court to sever

 and transfer this action as follows:

       a. Plaintiff James Arrowood’s case be severed and transferred to the San Antonio

           Division of the Western District of Texas;

       b. Plaintiff Morgan Blevins’s case be severed and transferred to the Chattanooga

           Division of the Eastern District of Tennessee;

       c. Plaintiff Jerry Comer’s case be severed and transferred to the Eastern Division

           of the Western District of Tennessee;

       d. Plaintiff Michael Curry’s case be severed and transferred to the Philadelphia

           Division of the Eastern District of Pennsylvania;

       e. Plaintiff Charlotte Dorsey’s case be severed and transferred to the Northern

           Division of the District of Maryland;

       f. Plaintiff LaVerne Hazley’s case be severed and transferred to the Alexandria

           Division of the Eastern District of Virginia;

       g. Plaintiff Gina Hill’s case be severed and transferred to the Northern Division

           of the Middle District of Alabama;

       h. Plaintiff Steve Hoffman’s case be severed and transferred to the Florence

           Division of the District of South Carolina;

       i. Plaintiff Kanitha Jones’s case be severed and transferred to the Western

           Division of the Western District of Tennessee;

       j. Plaintiff Paulette Leaphart’s case be severed and transferred to the Newport

           News Division of the Eastern District of Virginia;




                                                   5
Case 4:20-cv-00136-AWA-DEM Document 26 Filed 08/31/20 Page 6 of 6 PageID# 495



        k. Plaintiff Gertha McKenna’s case be severed and transferred to the Pittsburgh

            Division of the Western District of Pennsylvania;

        l. Plaintiff Prince Scott Williams’s case be severed and transferred to the Tampa

            Division of the Middle District of Florida;

        m. Plaintiff Verrell Wyman’s case be severed and transferred to the Tampa

            Division of the Middle District of Florida;

        n. Plaintiff Richard Yohn’s case be severed and transferred to the Boston Division

            of the District of Massachusetts;

        o. Plaintiff Nathan Young’s case be severed and transferred to the Chicago

            Division of the Northern District of Illinois;

        p. Plaintiff Karon Zulewski’s case be severed and transferred to the Southern

            Division of the Eastern District of Michigan;

        q. Plaintiff Scott Zuzek’s case be severed and transferred to the Wilkes Barre

            Division of the Middle District of Pennsylvania.

 Plaintiff Danny Wheeler is the sole plaintiff with any connection to this forum. Accordingly, he

 shall remain in the Dallas Division of the Northern District of Texas.

        SO ORDERED.

        SIGNED August 31, 2020.




                                                  6
